

EXHIBIT 10.1


Strategic Supply Agreement


           This Strategic Supply Agreement (this “Agreement”) is entered into as
of July 24, 2009 (the “Effective Date”) by and between Abbott Molecular Inc., a
Delaware corporation (“Abbott”), and NeoGenomics Laboratories, Inc., a Florida
corporation (“NeoGenomics”).


Recitals


           A.           NeoGenomics operates a genetic testing laboratory that
offers a variety of diagnostic tests for cancer and other diseases, including
tests developed by NeoGenomics and tests developed by others.
 
           B.           Abbott manufactures and sells certain ASR probes that
are useful for analyzing nucleic acids through a process commonly known as FISH.


           C.           NeoGenomics desires to develop and offer a FISH-based
test for the diagnosis of melanoma, and to potentially develop and offer
diagnostic tests for other cancers.


           D.           NeoGenomics desires to purchase all of its requirements
of Products from Abbott, and Abbott desires to supply and sell all of
NeoGenomics’ requirements for such Products to NeoGenomics, which NeoGenomics
intends to incorporate into its diagnostic test, on the terms and conditions set
forth in this Agreement.


           Now, Therefore, in consideration of the promises and the mutual
covenants contained herein, the parties agree as follows:


Article 1
Definitions


           “Abbott IVD” means an In-Vitro Diagnostic test for melanoma developed
by Abbott for aid in diagnosis of malignant melanoma in skin biopsy specimens
(excluding subtyping).


           “Act” shall mean the United States Food, Drug and Cosmetic Act and
all regulations promulgated thereunder.


“Affiliate” shall mean any entity which directly or indirectly controls, is
controlled by, or is under common control with, another entity. For purposes of
this Agreement, an entity shall be deemed to be in control of another entity if
the former owns, or the partners of the former own, directly or indirectly, more
than fifty percent (50%) of the outstanding voting equity (or other equity or
ownership interest in the event that such entity is other than a corporation) of
the latter.


           “Agreement” has the meaning set forth in the introductory paragraph.


           “Annual Forecast” has the meaning set forth in Section 3.4(a)(ii).


           “ASR” means analyte specific reagent.


“Base Price” has the meaning set forth in Section 4.1(a).

 
 

--------------------------------------------------------------------------------

 

           “Calendar Quarter” means each three (3) month period during the term
of this Agreement which ends, respectively, on March 31, June 30, September 30
and December 31 of each Calendar Year, except for the initial Calendar Quarter
of the first Calendar Year, which will begin on the Effective Date and end on
September 30, 2009.


           “Calendar Year” shall mean each twelve (12) month period during the
term of this Agreement which begins on January 1, and ends on December 31,
except for the first Calendar Year which will begin on the Effective Date and
end on December 31, 2009.


           “Change of Control” means: (a) the sale of all or substantially all
of NeoGenomics’ assets that are used in designing, developing, validating,
marketing, selling, performing or billing for the Melanoma LDT to a Third Party
in a single transaction or series of related transactions; (b) any merger,
consolidation, sale of stock or other transaction that results in any “person”
or “group” (each as defined in the Securities Exchange Act of 1934, as amended)
either becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
NeoGenomics’ voting securities(or securities converted into or exchangeable for
such voting securities) representing fifty percent (50%) or more of the combined
voting power of all of NeoGenomics’ voting securities(on a fully diluted basis);
or (c) any other event that results, by contract or otherwise, in such person or
group obtaining the ability, directly or indirectly, to elect a majority of the
board of directors of or otherwise direct the management and policies of
NeoGenomics.


           “Change of Control Base Revenue Amount” has the meaning specified in
Section 14.4.


“Commencement Date” has the meaning set forth in Section 9.5(b).


“Confidential Information” has the meaning set forth in Section 12.1.


           “Conversion Date” has the meaning set forth in Section 3.4(d).


“Decision Period” has the meaning set forth in Section 9.5.


“Effective Date” has the meaning set forth in the introductory paragraph.


           “Escalated Negotiation Period” has the meaning set forth in Section
9.5.


“Estimated Premium Price” has the meaning set forth in Exhibit E hereto.


           “Evaluation Products” has the meaning set forth in Section 2.1.


           “Exclusive Products” means the ASRs, if any, described in Section 3.2
and identified in Exhibit A as Exclusive Products.


           “Existing Customer Election” has the meaning set forth in Section
3.4(d).


“FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.


           “FISH” means a fluorescent in situ hybridization assay.

 
 

--------------------------------------------------------------------------------

 

           “Initial Annual Forecast” has the meaning set forth in Section
3.4(a)(i).


“Initial Negotiation Period” has the meaning set forth in Section 9.5.


“Intellectual Property” means any and all: (a) methods, techniques, trade
secrets, designs, know-how, discoveries, inventions, data, information,
documentation, regulatory submissions, formulations, methodologies, processes,
specifications, trademarks, trade dress and other intellectual property of any
kind (whether or not protected under patent, trademark, copyright or similar
law); and (b) trademark registrations, copyrights, United States and foreign
patents and patent applications covering or claiming any of the foregoing.


           “IVD Agreement” has the meaning set forth in Section 9.4(c).


           “IVD Opportunity” has the meaning set forth in Section 9.4(b).


“LDT” means a laboratory developed test that is independently designed,
developed and validated by a clinical service laboratory.


“Melanoma LDT” means a specific LDT that is anticipated to be independently
designed, developed and validated by NeoGenomics using the Products for use as
an aid in diagnosing malignant melanoma in skin biopsy specimens (excluding
subtyping).


“Model Forecast” has the meaning set forth in Section 3.4(a)(iii).


“Negotiation Period” means the Initial Negotiation Period and the Escalated
Negotiation Period.
“Non-Conforming Product” shall have the meaning set forth in Section 7.6.


“Pre-Existing Customer” A customer of NeoGenomics that purchases the Melanoma
LDT prior to the Conversion Date.


“Premium Price” has the meaning set forth in Section 4.1(b).


“Products” shall mean the analyte specific reagent probes identified by
NeoGenomics and set forth on Exhibit A, including the Exclusive Products.


“Purchase Price” for each unit of Product shall mean the sum of the Base Price
and Premium Price applicable for such unit at any given time.


           “Quality Systems and GMP Requirements” shall mean the current and any
future quality system and good manufacturing practices regulations under 21
C.F.R. Part 820 to the extent that such regulations are applicable to the
Product, as such regulations are promulgated by the FDA. The applicable Quality
Systems and GMP Requirements for any lot of Product shall be those regulations
in effect when such lot is manufactured for NeoGenomics.


           “Quarterly Forecast” has the meaning set forth in Exhibit E.


           “Quarterly Report” has the meaning set forth in Exhibit E.

 
 

--------------------------------------------------------------------------------

 


“Quarterly Unit Purchases” shall mean the number of units of Products ordered by
NeoGenomics and shipped by Abbott pursuant to such order in a given Calendar
Quarter, where one (1) unit of Product constitutes the amount of such Product
necessary for NeoGenomics to perform the Melanoma LDT for one (1) patient. For
purposes of this definition, “unit” refers to one ASR probe at the concentration
and volume to be used in the validated Melanoma LDT, which information will be
provided to Abbott by NeoGenomics in writing promptly following validation of
the Melanoma LDT or any modification of the Melanoma LDT. For example, if
NeoGenomics uses four (4) ASR probes designated as Products under this Agreement
to perform the Melanoma LDT then such four (4) ASR probes would represent four
(4) units of Products.


“SEC” shall mean the United States Securities and Exchange Commission and any
successor agency thereto.


“Service Revenue” means the revenue recognized by NeoGenomics related to
performing the Melanoma LDT for Third Parties, as calculated in accordance with
generally accepted accounting principles and reported by NeoGenomics’ parent
company in its financial statements, as filed with the SEC.


“Specifications” shall mean Abbott’s internal manufacturing specifications as
well as technical specifications and test protocols relating to the
characterization of the Products identified in Exhibit A, which Specifications
will be included in Exhibit A when the Products are identified pursuant to
Section 2.2 and which may from time to time be amended by written agreement of
the parties including but not limited to purchased standard control procedure
(pscp) changes or an equivalent document control process.


“Subsequent Annual Forecast” has the meaning set forth in Section 3.4(a).


“Subsequent Development Agreement” has the meaning set forth in Section 9.5(b).


“Termination Date Revenue Amount” has the meaning set forth in Section 14.4(b).


“Threshold Amount” has the meaning set forth in Section 3.4(a)(v).


“Territory” shall mean the United States and Puerto Rico.


“Third Party” shall mean a party other than Abbott or NeoGenomics, or their
respective Affiliates.


“Unaudited Report” has the meaning set forth in Section 3.4(a)(iv).


“Unaudited Revenue” has the meaning set forth in Section 3.4(a)(iv).


Article 2
Product Identification


2.1           Evaluation Products. Abbott will supply NeoGenomics with Abbott’s
ASRs that may be requested from time to time by NeoGenomics for purposes of
NeoGenomics’ evaluation and determination as to which ASRs to include in its
Melanoma LDT, and for design, development and validation of the Melanoma LDT
(“Evaluation Products”). Abbott will supply NeoGenomics with Evaluation Products
in quantities that are reasonably sufficient for evaluating the ASRs and
designing, developing and validating the Melanoma LDT. NeoGenomics shall not use
the Evaluation Products for any other purposes. Unless otherwise directed by
Abbott, NeoGenomics will destroy any unused quantities of Evaluation Products.
NeoGenomics will not bill or seek reimbursement from any Third Party payor for
Evaluation Products.

 
 

--------------------------------------------------------------------------------

 

2.2           Product Identification. As promptly as reasonably practicable, but
within one hundred twenty (120) days after the Effective Date, NeoGenomics will
determine which ASRs it desires to purchase under this Agreement for inclusion
in its Melanoma LDT. Once the ASRs are identified and agreed upon in writing by
the parties, Exhibit A will be modified (without necessitating an amendment to
this Agreement) to include such ASRs and their Specifications, and such ASRs
will thereafter constitute the Products for purposes of this Agreement.
Notwithstanding the foregoing, if, during the term of this Agreement, Abbott
develops new ASRs utilizing in situ hybridization to a chromosomal target that
Abbott reasonably believes may be of interest to NeoGenomics for use with the
Melanoma LDT or a successor thereto, Abbott will notify NeoGenomics in writing
of such new products with a description of each such product and exclusively
offer to NeoGenomics the right to evaluate such products for a period of one
hundred eighty (180) days from the date of such written notice for possible
inclusion in the Melanoma LDT or a successor thereto. In the event that
NeoGenomics decides during such evaluation period that any such new product
would be appropriate to include in its Melanoma LDT or any successor thereto,
and so notifies Abbott in writing, then Exhibit A will be further modified
(without necessitating an amendment to this Agreement) to include such new
product and its specifications, and thereafter such new product will be included
in the definition of Exclusive Products for the purposes of this Agreement. If
NeoGenomics elects not to use the new product in the Melanoma LDT or a successor
thereto, it shall not constitute a Product for purposes of this Agreement and
NeoGenomics shall have no rights with respect thereto.


2.3           Non-Abbott ASRs. The parties acknowledge and agree that
NeoGenomics will be free to identify which ASRs it desires to include in the
Melanoma LDT, and that it may include ASRs that are not currently manufactured
by Abbott. If NeoGenomics elects to include in its Melanoma LDT one or more ASRs
that are not currently manufactured by Abbott, it will so notify Abbott, and
Abbott may elect to manufacture the ASR and supply it to NeoGenomics as a
Product under this Agreement. If Abbott chooses not to manufacture the ASR,
Abbott and NeoGenomics will negotiate in good faith to determine whether: (a)
Abbott will obtain the ASR from a Third Party and supply it to NeoGenomics as a
Product under this Agreement; or (b) NeoGenomics will obtain the ASR directly
from a Third Party that is reasonably acceptable to Abbott and that has a valid
license from Abbott to manufacture the ASR, if applicable. If none of the ASRs
selected by NeoGenomics are manufactured by Abbott at the time of the initial
selection of such ASRs for inclusion in the Melanoma LDT by NeoGenomics, and
Abbott elects not to manufacture any of such ASRs selected by NeoGenomics so
that no ASRs have been identified as Products pursuant to Section 2.2 within the
time periods permitted therein, and the parties are unable to reach a mutually
acceptable alternative arrangement, then Abbott may terminate this Agreement
upon thirty (30) days prior written notice to NeoGenomics without further
obligation or liability. Abbott represents and warrants that, as of the
Effective Date, it currently manufactures all of the ASRs previously disclosed
to NeoGenomics or listed in any Abbott product catalog that is current as of the
Effective Date.

 
 

--------------------------------------------------------------------------------

 

Article 3
Supply Terms


3.1           Supply. During the term of this Agreement, and subject to the
terms and conditions contained herein, NeoGenomics shall purchase all of its
requirements of the Products from Abbott, and Abbott shall supply, or shall
cause its Affiliates to supply, to NeoGenomics such quantities of the Products
as may be ordered by NeoGenomics hereunder. Except for Abbott’s failure to
supply Products as described in Section 5.5, NeoGenomics will not obtain from
any Third Party, or manufacture for itself, any Products (or other ASRs that are
substantially similar to the Products).


3.2           Exclusivity. If, pursuant to Section 2.2, NeoGenomics identifies
for inclusion in the Melanoma LDT one or more ASRs that are not currently
marketed or sold commercially by Abbott as individual stand-alone products, each
such ASR will be designated as an “Exclusive Product” and will be so identified
on Exhibit A. Abbott will supply the Exclusive Product(s) to NeoGenomics
exclusively in the Territory and, subject to Section 3.3(b) below, Abbott will
not sell the Exclusive Products to any Third Party in the Territory. Any
Products that are not expressly designated in Exhibit A as Exclusive Products
shall be supplied to NeoGenomics on a non-exclusive basis. Abbott will use
commercially reasonable efforts to ensure that any Products that are sold by
Abbott to customers outside the Territory will be subject to restrictions
prohibiting the further resale or distribution of such Products in the
Territory.  For the avoidance of doubt, once an ASR has been identified as an
“Exclusive Product” on Exhibit A it shall not cease to be an Exclusive Product
due to the marketing or sale of such ASR by Abbott outside the Territory.


3.3           Exclusivity Exceptions.


(a)           Abbott may sell Exclusive Products to Third Parties outside the
Territory; provided, that Abbott will use commercially reasonable efforts to
ensure that such Exclusive Products are not resold or distributed in the
Territory.


(b)           Abbott may supply Exclusive Products to the academic collaborators
identified in Exhibit B in quantities sufficient for the collaborators’ research
and development purposes. In addition, Abbott may supply the identified academic
collaborators, in the aggregate, with quantities of Exclusive Products
sufficient to perform no more than one thousand two hundred (1,200) patient
tests per Calendar Year (increasing six percent (6%) per Calendar Year).


3.4           Maintenance of Exclusivity.


(a)           Annual Forecast and Review.


(i)           At least ninety (90) days prior to the end of the 2010 Calendar
Year, NeoGenomics will provide to Abbott a written reasonable good faith
forecast of the Service Revenue it expects to realize in each of the following
two (2) Calendar Years from sales of the Melanoma LDT (the “Initial Annual
Forecast”). If Abbott does not object to the Initial Annual Forecast within
forty-five (45) days of its receipt of the Initial Annual Forecast, it shall be
deemed accepted by Abbott. If Abbott objects to the Initial Annual Forecast
within such forty-five (45) day period, the parties will negotiate in good faith
to develop an Initial Annual Forecast that is mutually acceptable to both
parties, subject to subparagraph (iii) below. If the parties are unable to agree
upon a mutually acceptable Initial Annual Forecast within fifteen (15) days
after beginning negotiations, the matter will be escalated to the President of
NeoGenomics (currently Robert Gasparini) and the President of Abbott (currently
Stafford O’Kelly) for resolution, and if such individuals are unable to agree
upon a mutually acceptable Initial Annual Forecast within an additional fifteen
(15) days, the matter will be resolved in accordance with Section 15.11.

 
 

--------------------------------------------------------------------------------

 

(ii)          At least ninety (90) days prior to the end of the 2012 Calendar
Year and at least ninety (90) days prior to the end of each third Calendar Year
thereafter during the term of this Agreement (i.e., 2015, 2018, etc.),
NeoGenomics will provide to Abbott a written reasonable good faith forecast of
the Service Revenue it expects to realize in each of the following three (3)
Calendar Years from sales of the Melanoma LDT (each, a “Subsequent Annual
Forecast” and together with the Initial Annual Forecast, the “Annual Forecast”).
If Abbott does not object to a Subsequent Annual Forecast within forty-five (45)
days of its receipt of such Subsequent Annual Forecast, it shall be deemed
accepted by Abbott. If Abbott objects to a Subsequent Annual Forecast within
such forty-five (45) day period, the parties will negotiate in good faith to
develop a Subsequent Annual Forecast that is mutually acceptable to both
parties, subject to subparagraph (iii) below; provided however, that unless
otherwise mutually agreed by the parties:
 
 
(A)
if NeoGenomics’ maintains exclusivity pursuant to Section 3.4(b), then the
Service Revenue projected in each Calendar Year forecast included within the
applicable Subsequent Annual Forecast shall not be lower than the actual Service
Revenue realized by NeoGenomics in the last Calendar Year of the immediately
preceding forecast period; or

 
 
(B)
if NeoGenomics does not maintain exclusivity pursuant to Section 3.4(b) and
Abbott does not convert this Agreement to a non-exclusive agreement pursuant to
Section 3.4(c), then the Service Revenue projected in each Calendar Year
forecast included within the applicable Subsequent Annual Forecast shall not be
lower than the actual Service Revenue realized by NeoGenomics in the last
Calendar Year of the immediately preceding forecast period, divided by
seventy-five one hundredths (0.75).

 
If the parties are unable to agree upon a mutually acceptable Subsequent Annual
Forecast within fifteen (15) days after beginning negotiations, the matter will
be escalated to the President of NeoGenomics (currently Robert Gasparini) and
the President of Abbott (currently Stafford O’Kelly) for resolution, and if such
individuals are unable to agree upon a mutually acceptable Subsequent Annual
Forecast within an additional fifteen (15) days, the matter will be resolved in
accordance with Section 15.11.
 
(iii)         Notwithstanding anything in this Agreement to the contrary, unless
otherwise expressly agreed by both parties, neither the Initial Annual Forecast
nor any Subsequent Annual Forecast will be (A) higher than the model forecast
for the corresponding Calendar Year(s) as shown in the model forecast attached
hereto as Exhibit C (the “Model Forecast”) or (B) so long as Abbott has not
exercised its rights pursuant to Section 3.4(c) hereof to convert NeoGenomics to
a non-exclusive arrangement, lower than thirty-five percent (35%) of the model
forecast for the corresponding Calendar Year as shown in the Model Forecast.
 
(iv)        NeoGenomics hereby agrees that it will hire the number of sales
people, make the marketing expenditures and otherwise make the commercial
investments that NeoGenomics reasonably believes are necessary to achieve each
Annual Forecast. NeoGenomics and Abbott agree to meet periodically to review and
discuss NeoGenomics’ sales and marketing activities with respect to the Melanoma
LDT.

 
 

--------------------------------------------------------------------------------

 

(v)          On or before February 15, 2012, and thereafter as soon as figures
are available, but in no event more than forty-five (45) days, after the end of
each Calendar Year during the term of this Agreement, NeoGenomics will provide
Abbott with a written report showing NeoGenomics’ revenue related to performing
the Melanoma LDT for Third Parties, as calculated in accordance with generally
accepted accounting principles (the “Unaudited Revenue”), during the previous
Calendar Year, which the parties acknowledge shall be based on unaudited
financial information for such Calendar Year (the “Unaudited Report”). Within
ninety (90) days after the end of such Calendar Year during the term of this
Agreement, NeoGenomics will provide Abbott with a written report showing its
Service Revenue during the previous Calendar Year (the “Audited Report”), but
only if the Service Revenue in the Audited Report would differ from NeoGenomics’
Unaudited Revenue as reported in the Unaudited Report. If the Unaudited Report
shows that NeoGenomics’ Unaudited Revenue during the previous Calendar Year was
less than ninety percent (90%) of the applicable Threshold Amount (as defined
below), then the Unaudited Revenue will constitute the Service Revenue for such
Calendar Year for purposes of determining whether Abbott may exercise its rights
under Section 3.4(c) or Section 3.4(d), as applicable. If the Unaudited Report
shows that NeoGenomics’ Unaudited Revenue during the previous Calendar Year is
equal to or greater than 90% of the applicable Threshold Amount, then the
parties will wait until the Audited Report is issued and the actual Service
Revenue, as reported in the Audited Report, will be used for purposes of
determining whether Abbott may exercise its rights under Section 3.4(c) or
Section 3.4(d), as applicable. As used in this paragraph: (A) If Abbott has not
exercised its rights pursuant to Section 3.4(c) or Section 3.4(d), the
“Threshold Amount” is the amount of Service Revenue that NeoGenomics must
realize in a given Calendar Year in order to maintain exclusivity pursuant to
Section 3.4(b); or (B) if Abbott has exercised its rights pursuant to Section
3.4(c), the “Threshold Amount” means the amount of Service Revenue that
NeoGenomics must realize in a given Calendar Year in order to avoid Abbott
having the right to make the Existing Customer Election pursuant to Section
3.4(d).
 
(b)           Maintenance of Exclusivity. Beginning with Calendar Year 2011, if
NeoGenomics’ Service Revenue in a Calendar Year equals or exceeds seventy-five
percent (75%) of the Service Revenue forecasted in the Annual Forecast for such
Calendar Year, then NeoGenomics will retain the right to purchase the Exclusive
Products from Abbott on an exclusive basis pursuant to Section 3.2.


(c)           Conversion to Non-Exclusivity. Beginning with Calendar Year 2011,
if NeoGenomics’ Service Revenue in a Calendar Year is less than seventy-five
percent (75%) but at least thirty-five percent (35%) of the Service Revenue
forecasted in the Annual Forecast for such Calendar Year, then Abbott may, in
its discretion, upon written notice to NeoGenomics within ninety (90) days
following NeoGenomics’ submission of a written report showing the previous
year’s Service Revenue to Abbott, irrevocably discontinue selling the Exclusive
Products to NeoGenomics on an exclusive basis and begin selling them to
NeoGenomics on a non-exclusive basis. In such event, the Exclusive Products will
cease being Exclusive Products for purposes of this Agreement and Abbott will be
free to sell any Products, including the Exclusive Products, to one or more of
its Affiliates or Third Parties for any purpose; provided, however, that before
exercising its right to convert NeoGenomics to a non-exclusive arrangement,
Abbott will first consult with NeoGenomics regarding the reasons for the Service
Revenue shortfall and will consider in good faith a reasonable modification to
the Annual Forecast to permit NeoGenomics to maintain exclusivity; provided,
further, that Abbott will have no obligation to agree to such a modification.
Abbott agrees that to the extent it does not exercise its rights under this
Section 3.4(c) within ninety (90) days of being notified of NeoGenomics’ Service
Revenue for the previous Calendar Year, then Abbott will be deemed to have
waived its right to convert this Agreement to a non-exclusive agreement as a
result of any shortfalls in Service Revenue for such Calendar Year.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Existing Customer Election. If (i) NeoGenomics’ Service Revenue in
a Calendar Year is less than thirty-five percent (35%) of the Service Revenue
forecasted in the Annual Forecast for such Calendar Year (if Abbott has not
converted this Agreement to a non-exclusive agreement pursuant to Section
3.4(c)); or (ii) NeoGenomics’ Service Revenue in a Calendar Year is less than
forty-five percent (45%) of the Service Revenue forecasted in the Annual
Forecast for such Calendar Year (if Abbott has converted this Agreement to a
non-exclusive agreement pursuant to Section 3.4(c)); then, in either such event,
Abbott may, in its discretion, upon written notice to NeoGenomics within nine
(9) months following NeoGenomics submission of a written report showing the
previous Calendar Year’s Service Revenue to Abbott (the date which is thirty (30
days after NeoGenomics’ receipt of such notice being the “Conversion Date”),
elect to sell the Exclusive Products to NeoGenomics only to the extent necessary
for NeoGenomics to service its Pre-Existing Customers (the “Existing Customer
Election”); provided, however, that before making such election, Abbott will
first consult with NeoGenomics regarding the reasons for the Service Revenue
shortfall and will consider in good faith a reasonable modification to the
Annual Forecast to permit NeoGenomics to continue to purchase the Exclusive
Products on the non-excusive basis set forth under Section 3.4(c); provided,
further, that Abbott will have no obligation to agree to such a modification.
From and after the Conversion Date, NeoGenomics will have no right to purchase,
and Abbott will have no obligation to sell, Products in excess of the quantities
necessary for NeoGenomics to provide the Melanoma LDT to its Pre-Existing
Customers (including increases in volume requested by Pre-Existing Customers).
Upon reasonable prior written notice, Abbott’s independent third party
accounting firm, at Abbott’s expense, will have the right to audit NeoGenomics’
books and records (but no more than once every twelve (12) months and only at
reasonable times and under reasonable conditions) to verify that Products sold
to NeoGenomics are being used solely to service Pre-Existing Customers. Prior to
any such audit, Abbott’s independent third party accounting firm shall be
required to execute a separate confidentiality agreement with NeoGenomics, in
form and substance reasonably acceptable to NeoGenomics, that, among other
things, shall prohibit such accounting firm from disclosing the identities of
any of NeoGenomics’ customers to Abbott, any Affiliate of Abbott or any Third
Party. If NeoGenomics intentionally and materially exceeds its rights under this
Section 3.4(d), Abbott shall have the right to terminate this Agreement pursuant
to Section 14.2. Abbott agrees that if it does not make the Existing Customer
Election within nine (9) months of being notified of NeoGenomics’ Service
Revenue for the previous Calendar Year, then Abbott will be deemed to have
waived its right to make the Existing Customer Election for such Calendar Year.


(e)           Lowest Price.


(i)           If Abbott converts this Agreement to a non-exclusive agreement
pursuant to Section 3.4(c), Abbott will continue to sell the Products to
NeoGenomics on the terms and conditions set forth in this Agreement, except for
terms related to exclusivity; provided, however, that if, following such
conversion, Abbott sells Products to any Third Party (other than academic
collaborators) for a price that is lower than the Purchase Price payable by
NeoGenomics hereunder, then NeoGenomics will be entitled to such lower price for
all quantities of such Products delivered to it for as long as such lower price
is effective for any other buyer; provided, further, that, if the lower price
payable by a Third Party is based on tiered pricing or other volume discount,
NeoGenomics will be required to commit to at least the same purchase volume as
the Third Party in order to be entitled to the lower price.

 
 

--------------------------------------------------------------------------------

 

(ii)          If Abbot makes the Existing Customer Election pursuant to Section
3.4(d), Abbott will continue to sell the Products to NeoGenomics on the terms
and conditions set forth in this Agreement, except for terms related to
exclusivity and subject to the limitations set forth in Section 3.4(d);
provided, however, that if, following such election, Abbott sells Products to
any Third Party (other than academic collaborators) for a price that is lower
than the Purchase Price payable by NeoGenomics hereunder, then NeoGenomics will
be entitled to purchase the Products for a price that is one hundred ten percent
(110%) of such lower price for all quantities of such Products delivered to it
for so long as such lower price is effective for any other buyer; provided,
further, that, if the lower price payable by a Third Party is based on tiered
pricing or other volume discount, NeoGenomics will be required to commit to at
least the same purchase volume as the Third Party in order to be entitled to the
lower price.
 
(f)           Changes to Annual Forecast. If (i) Abbott converts this Agreement
to a non-exclusive agreement pursuant to Section 3.4(c); (ii) the average
national reimbursement rate for automated FISH testing using CPT Code 88367
declines by greater than five percent (5.0%) from one Calendar Year to the next;
(iii) a Third Party begins marketing an LDT incorporating any of the Products
that is reasonably anticipated to compete in a material way with the Melanoma
LDT; or (iv) Abbott is successful in developing and obtaining FDA approval or
clearance for the Abbott IVD; then Abbott and NeoGenomics will negotiate in good
faith to revise the Annual Forecast currently in effect pursuant to Section
3.4(a) and/or the performance thresholds set forth in Sections 3.4(b), 3.4(c)
and 3.4(d) to reflect the anticipated impact of such event on NeoGenomics’
Service Revenue. If Abbott makes the Existing Customer Election, then
NeoGenomics will no longer be required to provide Annual Forecasts pursuant to
this Section 3.4, but will still comply with the forecasting and ordering
procedures set forth in Article 5.


(g)           Examples. Examples illustrating the potential application of the
provisions set forth in this Section 3.4 under various scenarios are attached
hereto as Exhibit D. Such examples are provided for illustrative purposes only
and are not binding on either party.


3.5           Sole Remedies. The rights to convert this Agreement to a
non-exclusive agreement, or to make the Existing Customer Election, pursuant to
Sections 3.4(c) and 3.4(d) above shall constitute Abbott’s sole and exclusive
remedies with respect to NeoGenomics’ failure to meet the Service Revenue levels
forecasted in the Annual Forecast, except to the extent such failure is due to
NeoGenomics’ fraud or willful misconduct.


3.6           Compliance. Products manufactured by Abbott for NeoGenomics under
this Agreement shall be manufactured and tested by Abbott in accordance with the
Specifications, Quality System and GMP Requirements, and all applicable
national, state and local laws, regulations and guidelines.


3.7           Specifications. The Specifications for the Products will be
included in Exhibit A when the Products are identified pursuant to Section 2.2.
The parties may from time to time amend said Specifications for any Product by
mutual written agreement; provided, that if Abbott is required by applicable
law, rule or regulation to modify the Products or the Specifications, it will be
free to do so, but will provide NeoGenomics with as much advance notice of such
modification as practicable under the circumstances. In the event that an
amendment to the Specifications for a Product affects the price for such
Product, the parties shall, prior to amending the Specifications, agree in
writing upon any price adjustments and ordering and delivery schedules for such
Product.

 
 

--------------------------------------------------------------------------------

 

3.8           Use of Products. NeoGenomics will not: (a) resell or distribute
any Evaluation Products or Products obtained from Abbott under this Agreement to
any Third Party; (b) use any Evaluation Products or Products past their stated
expiration date; (c) use any Evaluation Products in any manner inconsistent with
their intended use; or (d) use any Evaluation Products or Products outside the
Territory.


3.9           Books and Records; Audit Rights. NeoGenomics will keep books and
records that accurately show the Service Revenue. Such books and records shall
be preserved for three (3) years from the last day of each Calendar Year in
which such Service Revenue was realized and shall be open to audit by an
independent accounting firm reasonably acceptable to NeoGenomics and Abbott, no
more frequently than once in any twelve (12) month period, at reasonable times
and under reasonable conditions and upon at least thirty (30) days prior written
notice to NeoGenomics. All information contained in NeoGenomics’ books and
records shall constitute Confidential Information for purposes of Article 12 of
this Agreement and the independent accounting firm will be required to execute a
separate confidentiality agreement reasonably acceptable to NeoGenomics that,
among other things, shall prohibit such accounting firm from disclosing the
identities of any of NeoGenomics’ customers to Abbott, any Affiliate of Abbott
or any Third Party. Abbott will use the reports of the independent accounting
firm only for the purpose of verifying NeoGenomics’ Service Revenue for the
applicable period. Once audited, the books and record shall be closed for the
applicable Calendar Year(s) and may not be audited again pursuant to this
Section 3.9. The costs of such an audit shall be borne by Abbott; provided,
however, that, if such audit determines that the Service Revenue reported by
NeoGenomics for the audited Calendar Year(s) is at least ten percent (10%) more
than the Service Revenue determined by the auditor for such Calendar Year(s),
then NeoGenomics will promptly reimburse Abbott for the costs of such audit.
Abbott’s right to audit a specific Calendar Year will terminate three (3) years
after the last day of such Calendar Year.


Article 4
Purchase Price And Terms


4.1           Purchase Price. The purchase price (“Purchase Price”) for the
Products shall consist of a base component and a premium component.


(a)           Base Purchase Price. The base component of the Purchase Price (the
“Base Price”) shall be as set forth on Exhibit E hereto.


(b)           Premium Purchase Price. The premium component of the Purchase
Price (the “Premium Price”) shall be as set forth on Exhibit E hereto.

 
 

--------------------------------------------------------------------------------

 

(c)           Books and Records; Audit Rights. NeoGenomics will keep books and
records that accurately show the Quarterly Unit Purchases. Such books and
records shall be preserved for three (3) years from the last day of each
Calendar Quarter in which such Quarterly Unit Purchases were made and shall be
open to audit by an independent accounting firm reasonably acceptable to
NeoGenomics and Abbott, no more frequently than once in any twelve (12) month
period, at reasonable times and under reasonable conditions and upon at least
thirty (30) days prior written notice to NeoGenomics. All information contained
in NeoGenomics’ books and records shall constitute Confidential Information for
purposes of Article 12 of this Agreement and the independent accounting firm
will be required to execute a separate confidentiality agreement reasonably
acceptable to NeoGenomics that, among other things, shall prohibit such
accounting firm from disclosing the identities of any of NeoGenomics’ customers
to Abbott, any Affiliate of Abbott or any Third Party. Abbott will use the
reports of the independent accounting firm only for the purpose of determining
the accuracy of the Quarterly Reports and ensuring proper payment of the Premium
Price. Once audited, the Quarterly Reports and the Premium Price payments shall
be closed for the applicable Calendar Quarter(s) and may not be audited again.
Except as provided below, within sixty (60) days after notice from Abbott
following completion of the independent accounting firm’s audit covering a given
Calendar Quarter, NeoGenomics will pay to Abbott the amount of any Premium Price
determined by such audit to be outstanding. The costs of such an audit shall be
borne by Abbott; provided, however, that, if such audit determines that the
aggregate Premium Price paid by NeoGenomics for the audited Calendar Quarter(s)
to be at least ten percent (10%) less than the Premium Price determined by the
auditor to be due and payable, then NeoGenomics will promptly reimburse Abbott
for the costs of such audit. If such audit determines that NeoGenomics overpaid
the amount of Premium Price otherwise determined by the auditor to be due and
payable for the audited Calendar Quarter(s), then Abbott will credit the amount
of such overpayment to NeoGenomics against future amounts payable by NeoGenomics
under this Agreement. Abbott’s right to audit a specific Calendar Quarter or the
Premium Price payments owed with respect thereto, will terminate three (3) years
after Abbott’s receipt of the Quarterly Report relating to such Calendar
Quarter.


4.2           Evaluation Products. Abbott shall provide NeoGenomics with
reasonable quantities of Evaluation Products at no cost to NeoGenomics.
 
Article 5
 
 Orders And Forecasting


5.1           Forecasting and Ordering. Within thirty (30) days following
identification of the Products in Exhibit A, NeoGenomics shall provide Abbott
with a written good faith forecast for quantities of Products required by
NeoGenomics for the subsequent twelve (12) month period. The forecast shall be a
rolling annual forecast and it shall be updated by NeoGenomics at least ten (10)
days before the end of each Calendar Quarter and shall provide NeoGenomics’
forecasted requirements of Products for the subsequent twelve (12) month period.
The first three (3) months of each such forecast shall constitute a firm
purchase order for Products. The last nine (9) months of each forecast shall not
be binding on either party and shall be used for planning purposes and safety
stock building. In any Calendar Year, NeoGenomics will not issue a forecast for,
or order, a greater quantity of Products than NeoGenomics reasonably believes
will be necessary to fulfill its anticipated needs for the Melanoma LDT during
such Calendar Year. If Abbott reasonably believes that NeoGenomics has ordered
Products in excess of the foregoing limitation, Abbott reserves the right to
adjust the applicable purchase order to withhold shipment of such excess
quantities.


5.2           Purchase Orders. Firm purchase orders shall be placed at the end
of each Calendar Quarter detailing the exact quantities of Product which
NeoGenomics requires to be delivered in the following Calendar Quarter,
consistent with the forecast provided pursuant to Section 5.1. Orders shall be
placed upon NeoGenomics’ purchase order forms, specifying quantities of Products
ordered and the initial requested delivery dates, which will be no less than
three (3) days after Abbott’s receipt of the purchase order. NeoGenomics will
not be required to specify all delivery dates for the entire Calendar Quarter on
each such advance purchase order, but rather only those delivery dates
reasonably anticipated to meet NeoGenomics’ needs for the first thirty (30) days
of such Calendar Quarter. For all other delivery dates during the Calendar
Quarter, NeoGenomics will give Abbott at least two (2) days written notice
before any such requested delivery date; provided, however, that NeoGenomics
will not specify such subsequent delivery dates more frequently than two (2)
times per month during the remainder of the Calendar Quarter. In all other
respects, the obligations and rights of the parties shall be governed by the
terms and conditions of this Agreement. None of the general terms and conditions
set forth in any purchase order form used by NeoGenomics or any acknowledgement
form used by Abbott shall be applicable. If, as of the last day of any Calendar
Quarter, NeoGenomics has not specified delivery dates for all of the Products
ordered pursuant to its firm purchase order for such Calendar Quarter, as placed
pursuant to this Section 5.2, then Abbott may ship the remaining undelivered
quantities of Products specified in such purchase order to NeoGenomics during
the fifteen (15) day period after such Calendar Quarter, and Abbott may invoice
NeoGenomics for such shipped Products pursuant to Section 6.2.

 
 

--------------------------------------------------------------------------------

 

5.3           Excess Quantities. If NeoGenomics orders quantities of Product in
any Calendar Quarter in excess of one hundred ten percent (110%) of the
quantities set forth in the applicable forecast for such Calendar Quarter,
Abbott will first supply such excess quantities from the safety stock
established pursuant to Section 5.4 below. To the extent the excess quantities
ordered by NeoGenomics exceed the safety stock, Abbott will not be obligated to
supply the excess quantities, but Abbott will use commercially reasonable
efforts to supply such excess quantities within thirty (30) days after its
receipt of the applicable purchase order(s).


5.4           Safety Stock. Within sixty (60) days after the Effective Date,
Abbott will establish and at all times during the term of this Agreement
maintain a safety stock of Products exclusively available to NeoGenomics in
quantities sufficient to satisfy NeoGenomics’ requirements for Products for the
succeeding sixty (60) days based on NeoGenomics’ most recent Quarterly Forecast.
Deliveries by Abbott to NeoGenomics of Products may be taken from the safety
stock. Abbott’s safety stock shall be rotated with its regular inventory of
Products to maintain shelf life. Abbott shall keep NeoGenomics reasonably
informed of the level of safety stock. If the safety stock drops below a sixty
(60) day supply, Abbott will use commercially reasonable efforts to replenish
the safety stock as quickly as practicable. In the event that Abbott terminates
this Agreement pursuant to Section 14.2, Section 14.3 or Section 14.4,
NeoGenomics will be obligated to purchase the unsold portion of said safety
stock from Abbott at the price in effect as of the effective date of termination
of this Agreement, provided such safety stock Products comply with the then
current Specifications.


5.5           Failure to Supply; Resumption. In the event that Abbott fails or
will fail, for any reason (including an event of force majeure), to supply a
Product in accordance with the quantities and/or delivery dates specified by
NeoGenomics in a firm purchase order, and before exhausting the safety stock of
such Product, Abbott will promptly notify NeoGenomics and shall have a period of
forty five (45) days to cure such failure. During such forty-five (45) day cure
period, if Abbott is able to supply some but not all of its other customers’
demands and elects to do so, then NeoGenomics may require Abbott to equitably
allocate its manufacturing capacity among NeoGenomics’ requirements for Products
and all other customers’ demands (based on relative percentages of total sales
for the three (3) months immediately preceding the onset of Abbott’s failure).
If Abbott’s failure to timely supply continues, or is reasonably expected to
continue, for more than forty-five (45) days, NeoGenomics may, at its discretion
and upon written notice to Abbott: (a) continue to receive an allocated portion
of the quantities of Products; (b) require Abbott to supply the undelivered
Products at a future date agreed upon by the parties in writing; or (c) obtain
the quantity of Products that Abbott is unable to supply from a Third Party
mutually agreed upon by the parties and who has a valid license from Abbott to
manufacture the Products. If NeoGenomics chooses clause (c) and no Third Party
has such a license for the Products, Abbott agrees that it will use its
commercially reasonable efforts to negotiate such a license as expeditiously as
practicable and that it will not unreasonably withhold granting such a license
in order that NeoGenomics can continue to receive Products without interruption.
For avoidance of doubt, notwithstanding the foregoing, Abbott will have no
obligation to grant a license to a Third Party on commercially unreasonable
terms or if granting such a license would result in any material adverse
consequences to Abbott under any agreement between Abbott and any of its
licensors. NeoGenomics shall have the right to adjust the Annual Forecast under
Article 3 of this Agreement in the event Abbott is unable to supply a Product in
accordance with the quantities or delivery dates specified by NeoGenomics in a
firm purchase order. If NeoGenomics elects under clause (c) above to obtain
Products from a Third Party, and Abbott is thereafter able to demonstrate, to
NeoGenomics’ reasonable satisfaction, that Abbott is again able to consistently
supply such Products to NeoGenomics, then NeoGenomics will resume purchasing the
Products from Abbott for the remainder of the term of this Agreement within
ninety (90) days after Abbott’s demonstrated capabilities to resume supply;
provided, that such time period will be extended to the extent of NeoGenomics’
pre-existing contractual purchase commitments with the Third Party (if any), but
not to exceed an additional one hundred eighty (180) days.

 
 

--------------------------------------------------------------------------------

 


Article 6
 Delivery And Invoicing


6.1           Delivery Terms. Abbott will ship Products ordered by NeoGenomics,
FCA (Incoterms 2000), Abbott’s manufacturing facility, in accordance with the
quantities, delivery dates, and delivery and shipping instructions specified in
NeoGenomics’ purchase orders. If the carrier noted on the purchase order is not
available, or if the purchase order does not designate a carrier, then Abbott
shall contact NeoGenomics for instructions regarding the mode of shipment.
Unless otherwise directed by NeoGenomics, Abbott will obtain insurance for all
shipments of Products, at NeoGenomics’ expense. Abbott’s responsibility shall be
to deposit the ordered Products with the designated carrier within the shipping
periods specified, and Abbott shall not be liable for late delivery if so
accomplished. Title and risk of loss shall pass to NeoGenomics upon delivery to
the designated carrier for shipment. Abbott will inform the carrier of any
temperature, pressure or other special storage or handling instructions for the
Products.


6.2            Invoices and Payment. Abbott shall invoice NeoGenomics for
Products (and shipping and insurance costs) upon shipment of the Products
ordered by NeoGenomics. Such invoices shall be paid in full within thirty (30)
days of the date such invoice is received by NeoGenomics. All payments hereunder
shall be sent via check or wire transfer as follows:


If by check:


Abbott Laboratories Inc.
75 Remittance Drive Suite #6809
Chicago, IL 60675-6809


If by wire transfer:


Northern Trust Company
Chicago, Illinois
ABA: 071000152
Swift Code: CNORUS44
Acct Name: Abbott Molecular Inc.
Acct Number: 31599333

 
 

--------------------------------------------------------------------------------

 

6.3           Currency. All invoices under this Agreement shall be stated and
paid in United States dollars.


6.4           Taxation. The prices quoted herein do not include the costs of any
taxes, licenses, permits, fees or tariffs which may be levied by any government
or governmental agency on the sale or transport of Products. Any such taxes,
licenses, permits, fees or tariffs which are paid by Abbott (excluding taxes on
Abbott’s net income) shall be included in the invoices issued to NeoGenomics.


Article 7
 Manufacturing And Quality Assurance


7.1           Manufacture. Abbott shall manufacture the Products in accordance
with: (a) the Specifications; (b) applicable Quality Systems and GMP
Requirements; and (c) all pertinent rules and regulations of the FDA, as the
same may be amended from time to time.


7.2           Testing. Abbott shall test or cause to be tested each lot of
Product in accordance with standard operating procedures to be set forth in
Exhibit F upon identification of the Products pursuant to Section 2.2 (“Release
Testing”).


7.3           Certificate of Analysis. Abbott will deliver all Products with a
certificate of analysis (“CoA”) verifying their compliance with the current
Specifications. The CoA will be lot specific and conform to the requirements in
the Specifications. The CoA must show a summary of the physical inspection,
Release Testing, and performance testing results, and have Abbott’s quality
representative’s signature and date of approval. Abbott will send a CoA to
NeoGenomics with each delivery of Products. NeoGenomics is entitled to rely on
such CoA for all purposes of this Agreement. Nothing in this Agreement shall be
construed to require NeoGenomics to perform any incoming testing, analytical or
otherwise, on any Products received from Abbott.


7.4           Product Dating. Each Product shall have at least twelve (12)
months of remaining shelf life on the date of delivery to NeoGenomics’
designated carrier.


7.5           Manufacturing Site. During the term of this Agreement, Abbott
shall manufacture Product using Abbott’s facilities located in Des Plaines,
Illinois, or wherever Abbott may relocate its manufacturing facilities;
provided, however, Abbott must give at least ninety (90) days prior written
notice to NeoGenomics of any such relocation. Abbott’s new facility shall be
subject to one (1) additional site inspection by NeoGenomics quality assurance
personnel, in accordance with Section 8.2, and Abbott shall use commercially
reasonable efforts to have the new manufacturing site become acceptable to
NeoGenomics’ quality policies within nine (9) months of relocating Product
manufacture.


7.6           Non-Conforming Product. Within forty-five (45) days of
NeoGenomics’ receipt thereof, NeoGenomics may reject any Product supplied
hereunder which does not conform to the Specifications (“Non-Conforming
Product”), provided that such Non-Conforming Product has not become
non-conforming due to any failure by NeoGenomics or its agents or
representatives to handle, maintain or store such Product as required by the
labeling or the Specifications. NeoGenomics shall provide written notice to
Abbott specifying the reason for such rejection. If NeoGenomics does not reject
any Product supplied hereunder within forty-five (45) days of NeoGenomics’
receipt thereof, the Product shall be considered accepted, and all claims with
respect to Product not conforming with Specifications shall be deemed waived by
NeoGenomics, except as to latent defects which are not reasonably discoverable
within such forty-five (45) day period. At the request and expense of Abbott,
NeoGenomics shall return the defective Product, or a representative sample
thereof, to Abbott for testing. Should such test results reasonably confirm the
Product is a Non-Conforming Product, as promptly as practicable (but in no event
more than thirty (30) days) after such determination, Abbott shall send
conforming replacement Products to NeoGenomics at no cost to NeoGenomics. At
Abbott’s direction, NeoGenomics will either return all Non-Conforming Products
to Abbott’s facilities, at Abbott’s expense, or destroy all Non-Conforming
Products and certify such destruction in writing.

 
 

--------------------------------------------------------------------------------

 

7.7           Product Retains. Abbott will provide, at no additional charge,
three (3) samples of each lot of Products supplied to NeoGenomics under this
Agreement, and NeoGenomics will retain such samples for at least one (1) year
beyond the expiration date of such lot. In the event of a dispute regarding any
Non-Conforming Product that Abbott and NeoGenomics are unable to resolve in a
timely manner, a sample of the alleged Non-Conforming Product and two (2) of the
retained samples from such lot of such Product, along with a reference batch
which has previously been accepted by NeoGenomics as conforming to the
Specifications, together with the testing methodologies agreed upon by the
parties, shall be submitted by NeoGenomics to an independent laboratory
reasonably acceptable to both parties for testing against the Specifications.
The laboratory’s determination of the Product’s conformance or non-conformance
to the Specifications shall be binding upon the parties. If the laboratory
determines that the Product is conforming, NeoGenomics will pay all independent
laboratory costs, as well as any shipping costs incurred by Abbott in connection
with the laboratory’s determination. If the laboratory determines that the
Product is non-conforming, Abbott will pay all independent laboratory costs, as
well as any shipping costs incurred by NeoGenomics in connection with the
laboratory’s determination.


7.8           Quality System. Abbott will maintain a quality system to ensure
that the Products are manufactured in accordance with: (a) applicable Quality
Systems and GMP Requirements; and (b) all pertinent rules and regulations of the
FDA, as the same may be amended from time to time.


7.9           Product Safety. Each party will be solely responsible for
implementing and maintaining its own environmental, health and safety procedures
for the handling, storage and use of the Products and any other materials or
hazardous waste which may be used or may arise in connection with the use of the
Products. The parties will cooperate reasonably and in good faith to ensure
employee and public safety.


Article 8
 Regulatory Matters


8.1           Notice of Regulatory Agency Action. Each party shall, as promptly
as practicable (but in any event within ten (10) days) inform the other party of
any formal or informal inquiry, notice, warning or other communication from any
regulatory authority relating to any Products or the Melanoma LDT.


8.2           Site Inspections. Upon at least five (5) days prior notice, Abbott
shall, from time to time during the term of this Agreement, but no more
frequently than once per Calendar Year, allow representatives of NeoGenomics to
tour and inspect all facilities utilized by Abbott in manufacturing, testing,
packaging and shipment of Products sold to NeoGenomics under this Agreement for
the purposes of verifying compliance with quality control regulations. During
such visits, Abbott shall provide reasonable access to its manufacturing quality
control documentation and shall cooperate with such representatives in every
reasonable manner. NeoGenomics shall also have the right at any time, upon
reasonable prior written notice to Abbott (as dictated by applicable regulatory
authorities’ requirements), to conduct any audits that are specifically mandated
by any regulatory authority or that are reasonably required to permit
NeoGenomics to respond to specific questions from any regulatory authority.

 
 

--------------------------------------------------------------------------------

 

8.3           Regulatory Agency Compliance. Each party shall comply with any
applicable laws and regulations that require such party to: (a) allow
representatives of the FDA or any other regulatory authority with jurisdiction
over the manufacture or marketing the Products or the Melanoma LDT, as
applicable, to tour and inspect all facilities utilized by Abbott in the
manufacture, testing, packaging, storage and shipment of Products sold under
this Agreement or by NeoGenomics in the design, development, validation or
performance of the Melanoma LDT; or (b) respond to requests for information from
the FDA or any other regulatory authority having jurisdiction over the
manufacture or marketing of the Products or the Melanoma LDT. Each party shall
notify the other party as promptly as practicable (but in any event within ten
(10) days) whenever such party receives notice of a pending inspection by any
United States regulatory agency of any facility that is used in the
manufacturing, packaging, storage or shipment of Products, or the design,
development, validation and performance of the Melanoma LDT, as applicable.


Article 9
Melanoma LDT, Abbott IVD,
Other Tests, Third Party Proposals


9.1           Development of Melanoma LDT. If NeoGenomics elects to develop the
Melanoma LDT as contemplated, it shall be solely responsible for designing,
developing and validating the Melanoma LDT in accordance with all applicable
laws, including without limitation the Act, the Clinical Laboratory Improvement
Amendments (“CLIA”) and any rules, regulations or guidance promulgated
thereunder, and it shall use commercially reasonable efforts to do so as quickly
as possible. Without limiting the foregoing, NeoGenomics will also be solely
responsible for determining which ASRs to include in the Melanoma LDT. Abbott
will not participate or be involved in any way with the design, development or
validation of the Melanoma LDT, or with determining which ASRs to include in the
Melanoma LDT. Solely as may be requested and directed by NeoGenomics, and as
permitted by applicable law, rules and regulations, Abbott may agree to optimize
or customize existing ASRs, or to develop new ASRs, for NeoGenomics’ use in
connection with the Melanoma LDT; provided, however, that Abbott may do so only
in accordance with NeoGenomics’ independently developed technical requests or
instructions. Such customized, optimized or new ASRs would then constitute
Evaluation Products, Products, and/or Exclusive Products for purposes of this
Agreement.


9.2           Failure to Develop. If NeoGenomics does not develop and launch the
Melanoma LDT within six (6) months after the date on which Abbott first supplies
Products (as identified on Exhibit A and excluding Evaluation Products) to
NeoGenomics under this Agreement, and if such failure or delay is due to causes
beyond NeoGenomics’ reasonable control or to new or changed circumstances not
anticipated by the parties, then Abbott will consult with NeoGenomics regarding
the reasons for such failure or delay and will consider in good faith a
reasonable extension of time for NeoGenomics to complete development and launch
of the Melanoma LDT; provided, however, that Abbott will have no obligation to
grant such an extension of time. If, after fifteen (15) days of such
consultation and good faith consideration, Abbott does not agree to an extension
of time, then it may, in its sole discretion, upon written notice to
NeoGenomics, either: (a) convert this Agreement to a non-exclusive agreement
pursuant to Section 3.4(c); or (b) terminate this Agreement. Notwithstanding the
foregoing, in the event that NeoGenomics, due to factors beyond its reasonable
control, encounters delays in receiving patient samples with the appropriate
patient consents beyond sixty (60) days from the Effective Date, then the six
(6) month deadline in the first sentence of this Section 9.2 shall be extended
day for day for up to an additional sixty (60) days.

 
 

--------------------------------------------------------------------------------

 

9.3           Marketing of Melanoma LDT. NeoGenomics will be solely responsible
for marketing, promoting, offering, selling, performing and billing customers
and/or Third Party payors for the Melanoma LDT in accordance with applicable
law, rules and regulations. Abbott and its Affiliates will not participate in
any way, directly or indirectly, in the foregoing activities and will not engage
in any co-promotion or other similar activities intended to promote or
otherwise create demand for the Melanoma LDT.


9.4           Abbott IVD.


(a)           Right to Continue Developing Abbott IVD. Nothing in this Agreement
will prevent or restrict Abbott from continuing to develop and seeking FDA
approval or clearance for the Abbott IVD, which may include ASRs that are
similar or identical to the Products, including the Exclusive Products. To the
extent permitted by, and subject to, all applicable laws and regulations,
including those relating to data privacy, if requested by Abbott, NeoGenomics
will provide Abbott with data generated in clinical studies conducted in
connection with the Melanoma LDT for the purpose of supporting Abbott’s
regulatory submissions for the Abbott IVD; provided, that NeoGenomics shall have
no obligation to provide such data if Abbott has terminated this Agreement for
any reason.


(b)           Co-Exclusive Rights. If Abbott is successful in developing and
obtaining FDA approval or clearance for the Abbott IVD, Abbott will offer to
NeoGenomics the co-exclusive right to purchase the Abbott IVD and offer it as a
service to its customers through its laboratories (the “IVD Opportunity”). Such
right will be co-exclusive with Abbott, and Abbott would agree not to sell the
Abbott IVD, or sell or license the technology underlying the Abbott IVD, to
Third Party laboratories (other than academic collaborators for research
purposes) during the term of the IVD Agreement (as defined below), so long as
NeoGenomics maintains co-exclusivity in accordance with subparagraph (d) below.


(c)           IVD Agreement. Abbott and NeoGenomics both acknowledge and agree
that if Abbott is successful in developing and obtaining FDA approval or
clearance for the Abbott IVD and if NeoGenomics elects to purchase and offer the
Abbott IVD, the parties will use their commercially reasonable best efforts and
will negotiate in good faith to enter into a separate written agreement (the
“IVD Agreement”) setting forth pricing and other terms and conditions
substantially similar to the terms and conditions in this Agreement, modified as
appropriate to reflect the different types of products, provided, that the
effective price of the Abbott IVD will not materially change from the aggregate
Purchase Price paid under this Agreement by NeoGenomics for the Products used in
its Melanoma LDT (calculated on a per test basis). Notwithstanding the
foregoing:


 
(i)
if Abbott utilizes ASRs in the Abbott IVD which are different than the Products
utilized in the Melanoma LDT and the ASRs used in the Abbott IVD are subject to
licensing and/or royalty payments for the intellectual property underlying such
ASRs that are higher in the aggregate than the licensing and/or royalty payments
incurred for the Products used in the Melanoma LDT, then, after conferring with
NeoGenomics and outlining the differences in royalties and licensing fees
underlying the ASRs, Abbott shall have the right to pass through solely the
effects of such incremental royalty/licensing costs to NeoGenomics in the
effective pricing for the Abbott IVD; and/or


 
 

--------------------------------------------------------------------------------

 

 
(ii)
if the Abbott IVD includes a greater number of ASRs (i.e., probes) than
NeoGenomics uses in its Melanoma LDT, the price for the Abbott IVD will be
increased proportionately (but taking into account manufacturing costs for such
additional ASR(s) used in the Abbott IVD to the extent such manufacturing costs
are greater than the manufacturing costs for the Products used in the Melanoma
LDT) to reflect such greater number of ASRs.



In addition, in connection with entering into the IVD Agreement, Abbott and
NeoGenomics will use their commercially reasonable best efforts and negotiate in
good faith to agree upon new annual forecasts pursuant to the IVD Agreement to
reflect the anticipated impact to NeoGenomics of the Abbott IVD which new annual
forecasts will not be materially higher than the Annual Forecasts for the
Melanoma LDT. At least ninety (90) days prior to Abbott’s anticipated submission
of a Pre-Market Approval application (PMA) for the Abbott IVD, Abbott will
provide NeoGenomics with written notice offering it the IVD Opportunity. If
NeoGenomics elects to commence negotiations relating to the IVD Opportunity, it
will so notify Abbott in writing within ten (10) days after its receipt of such
notice. If NeoGenomics does not elect to purchase and offer the Abbott IVD
within ten (10) days after its receipt of such notice, or if the parties are
unable to reach agreement as to the terms of the IVD Agreement within sixty (60)
days of good faith negotiations consistent with this paragraph (c) after
NeoGenomics elects to enter into negotiations with respect to the IVD
Opportunity, the matter will be escalated to the President of NeoGenomics
(currently Robert Gasparini) and the President of Abbott (currently Stafford
O’Kelly) for resolution.


(d)           Maintenance of Co-Exclusivity; Termination. Without limiting the
foregoing, the parties agree that the IVD Agreement will contain provisions
substantially similar to those set forth in Section 3.4 of this Agreement
requiring annual forecasts and annual reviews thereof with respect to
NeoGenomics’ sales of the Abbott IVD, and its maintenance of its co-exclusive
rights. The parties agree that the IVD Agreement will permit Abbott, in its sole
discretion to: (i) in a manner consistent with Section 3.4(c) of this Agreement,
convert the IVD Agreement to a non-exclusive agreement if NeoGenomics’ actual
sales of the Abbott IVD in a given Calendar Year are less than seventy-five
percent (75%) of the agreed upon annual sales forecast for such Calendar Year;
and (ii) in a manner consistent with Section 3.4(d) of this Agreement, limit
purchases of the Abbott IVD to pre-existing customers if NeoGenomics’ actual
sales of the Abbott IVD in a given Calendar Year are less than thirty-five
percent (35%) of the agreed upon annual sales forecast for such Calendar Year.

 
 

--------------------------------------------------------------------------------

 

9.5           Other Tests. Abbott hereby grants to NeoGenomics a first right to
develop two (2) additional LDTs using Abbott ASRs, other Abbott products and/or
Abbott Intellectual Property relating to the disease states identified in
Exhibit G (each, an “Additional Test”). NeoGenomics will notify Abbott in
writing within ninety (90) days after the Effective Date if it elects to
commence negotiations relating to the first Additional Test described in Exhibit
G (the “Initial Decision Period”). Abbott will notify NeoGenomics in writing
when Abbott believes that its products or intellectual property relating to
other potential Additional Tests are ready to be commercialized, which notice
will describe the applicable products and/or intellectual property in reasonable
detail; provided, that Abbott will not deliver such notice to NeoGenomics prior
to the earlier of June 30, 2010, or the date which is thirty (30) days after the
parties have executed a Subsequent Development Agreement (as defined below)
regarding the first Additional Test described in Exhibit G. If NeoGenomics
elects to commence negotiations relating to an Additional Test other than the
first Additional Test described in Exhibit G, it will so notify Abbott in
writing within thirty (30) days after its receipt of notice from Abbott relating
to such Additional Test (the “Additional Decision Period” and together with the
Initial Decision Period, each a “Decision Period”). Subject to the terms hereof,
until the expiration of both the applicable Decision Period and Negotiation
Period with respect to an Additional Test, Abbott shall not pursue negotiations
with, nor negotiate with or furnish information regarding such Additional Test
to any Third Party (except academic collaborators for research purposes). Each
date on which NeoGenomics provides written notice of its desire to commence
negotiations regarding an Additional Test is referred to herein as a
“Commencement Date.” For a period of ninety (90) days following a Commencement
Date (an “Initial Negotiation Period”), the parties will negotiate exclusively
and in good faith to enter into a definitive agreement (a “Subsequent
Development Agreement”) providing for the development and commercialization of
the applicable Additional Test; provided, however, that neither party will be
obligated to enter into such a Subsequent Development Agreement except on
mutually acceptable terms and conditions. The parties intend and agree that each
Subsequent Development Agreement shall be negotiated in good faith based upon
the same guiding principles and economic models that were the basis for this
Agreement, and each Subsequent Development Agreement will, to the extent
applicable in light of the different products and intellectual property at
issue, contain terms and conditions that are similar to the terms and conditions
in this Agreement. If, for any reason, the parties do not execute a Subsequent
Development Agreement for a particular Additional Test, the parties rights and
obligations under this Section 9.5 shall continue with respect to the other
Additional Tests. If the parties execute Subsequent Development Agreements
relating to any two (2) of the Additional Tests, the parties’ respective rights
and obligations under this Section 9.5 shall terminate with respect to the other
Additional Tests. If NeoGenomics does not notify Abbott of its election to
commence negotiations for an Additional Test within the above thirty (30) day or
ninety (90)  day period, as applicable, Abbott will be free to enter into one or
more agreements with one or more Third Parties regarding the development and
commercialization of such Additional Test. If the parties do not execute a
Subsequent Development Agreement within ninety (90) days after the Commencement
Date for an Additional Test, the matter will be escalated to the President of
NeoGenomics (currently Robert Gasparini) and the President of Abbott (currently
Stafford O’Kelly) for resolution, and such individuals shall have an additional
fifteen (15) days (the “Escalated Negotiation Period”) in which to negotiate in
good faith the terms of such Subsequent Development Agreement. If such
individuals are unable to agree upon the terms of such Subsequent Development
Agreement within such additional fifteen (15) day period, Abbott will be free to
enter into one or more agreements with one or more Third Parties regarding the
development and commercialization of the applicable Additional Test, and
NeoGenomics will have no further rights with respect thereto.


9.6           Third Party Proposal. If at any time during the term of this
Agreement, there is a Third Party Proposal, then NeoGenomics will notify Abbott
in writing of such Third Party Proposal thirty (30) days prior to acceptance of
such Third Party Proposal, such notice to include a reasonably detailed
description of such Third Party Proposal including the identity of the Third
Party involved to the extent not precluded by a confidentiality agreement with
such Third Party and a description of the relevant terms of such Third Party
Proposal including the name of the Third Party if such Third Party is one of the
parties listed on Exhibit I. As used herein, “Third Party Proposal” means: any
written offer with respect to any: (i) merger, consolidation, other business
combination or similar transaction involving NeoGenomics or any of its
subsidiaries; (ii) sale, lease, license or other disposition, directly or
indirectly, whether by merger, consolidation, business combination, share
exchange, joint venture or otherwise, of assets of NeoGenomics (including equity
interests of any of its subsidiaries) or any subsidiary of NeoGenomics
representing fifty percent (50%) or more of the consolidated assets, revenues or
net income of NeoGenomics and its subsidiaries; (iii) sale, lease, license or
other disposition, directly or indirectly, of all or substantially all of
NeoGenomics’ assets that are used in designing, developing, validating,
marketing, selling, performing or billing for the Melanoma LDT; (iv) issuance or
sale or other disposition (including by way of merger, consolidation, business
combination, share exchange, joint venture or similar transaction) of equity
interests representing fifty percent (50%) or more of the voting power of
NeoGenomics; (v) transaction or series of transactions in which any Third Party
would acquire beneficial ownership or the right to acquire beneficial ownership,
or any group (each as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder) has been
formed which beneficially owns or has the right to acquire beneficial ownership,
of equity interests representing fifty percent (50%) or more of the voting power
of NeoGenomics; or (vi) any combination of the foregoing.

 
 

--------------------------------------------------------------------------------

 

Article 10
 Representations And Warranties


10.1         Abbott Representations and Warranties. Abbott represents and
warrants to NeoGenomics that:


(a)           it has the full power and right to enter into this Agreement and
it is not currently a party to any other agreements that are inconsistent with
the provisions of this Agreement;


(b)           the Products will be manufactured in accordance with the
Specifications, Quality Systems and GMP Requirements, as required by the Act,
all pertinent rules and regulations of the FDA, and all other applicable
national, state and local laws, regulations, and guidelines;


(c)           the Products will not be adulterated or misbranded within the
meaning of the Act;


(d)           Abbott owns or has the exclusive right to grant licenses and
sublicenses to the patents and patent applications listed in Exhibit H; and


(e)           Abbott has not granted any licenses or sublicenses to any Third
Party under the patents and patent applications listed in Part 2 of Exhibit H.


10.2         NeoGenomics Representations and Warranties. NeoGenomics represents
and warrants to Abbott that:


(a)           it has the full power and right to enter into this Agreement and
it is not currently a party to any other agreements that are inconsistent with
the provisions of this Agreement; and


(b)           the Melanoma LDT will be designed, developed, validated, marketed,
sold, performed and billed by NeoGenomics in strict compliance with all
applicable laws and regulations.


10.3         Disclaimers.


(a)           Abbott makes no representation or warranty of any kind relating to
the Melanoma LDT or any analytical or clinical performance claims concerning the
Products (including the Evaluation Products), including without limitation any
claim that the Products (including the Evaluation Products) are appropriate or
suitable for use in the Melanoma LDT.

 
 

--------------------------------------------------------------------------------

 

(b)            Except as expressly set forth in this Agreement, Abbott makes no
representations or warranties of any kind, either express or implied, including,
but not limited to, implied warranties of merchantability, fitness for a
particular purpose or non-infringement.


Article 11
 Intellectual Property


11.1         Abbott Intellectual Property. Abbott (or its Affiliate) will be and
remain the sole and exclusive owner of all right, title and interest in and to
any and all Intellectual Property that is owned or developed by Abbott or its
Affiliates.


11.2         NeoGenomics Intellectual Property. NeoGenomics (or its Affiliate)
will be and remain the sole and exclusive owner of all right, title and interest
in and to any and all Intellectual Property that is: (a) owned or developed by
NeoGenomics or its Affiliates prior to the Effective Date; or (b) developed by
NeoGenomics (or its Affiliate) on or after the Effective Date and does not arise
or result from use or incorporation of the Products in any way.


11.3         Joint Intellectual Property. Any Intellectual Property developed by
NeoGenomics after the Effective Date that arises or results from, or that uses
or incorporates the Products in any way (including the Melanoma LDT) shall be
jointly owned by NeoGenomics and Abbott. Neither party shall license such
jointly owned Intellectual Property without the prior written consent of the
other party, which shall not be unreasonably withheld.


11.4         No New License Grants. After the Effective Date, Abbott will not
grant to any Third Party any license or sublicense under the patents and patent
applications listed in Part 2 of Exhibit H for practice in the Territory in the
field of melanoma diagnosis.


Article 12
Confidential Information


12.1         Confidential Information. It is contemplated that in the course of
the performance of this Agreement each party may, from time to time, disclose
certain trade secrets and other non-public, proprietary and/or confidential
information to the other (“Confidential Information”). Each party (the
“Receiving Party”) agrees that it will not disclose Confidential Information
received from the other party (the “Disclosing Party”) and that it will not use
Confidential Information disclosed to it by the Disclosing Party for any purpose
other than to fulfill its obligations under this Agreement. Confidential
Information includes, without limitation: (a) information constituting trade
secrets of either party; (b) information relating to existing or contemplated
products, services, technology, designs, processes, formulae and research and
development (in whatever stage) of either party; (c) information relating to
technology, patent rights or products of either party; (d) information relating
to business plans, methods of doing business, sales or marketing methods,
customer lists, customer usages or requirements of either party; and (e) any
other information disclosed hereunder that is either identified as confidential
or, from the nature of the information or the circumstances surrounding its
disclosure, should reasonably be considered to be confidential.


12.2         Exclusions. Confidential Information does not include information
that:

 
 

--------------------------------------------------------------------------------

 

(a)           was already known to the Receiving Party, other than under an
obligation of confidentiality to the Disclosing Party, at the time of disclosure
by the other party;


(b)           is or becomes generally available to the public or otherwise part
of the public domain other than through the Receiving Party’s breach of this
Agreement;


(c)           was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who, to the Receiving Party’s
knowledge, had no obligation to the Disclosing Party not to disclose such
information;


(d)           was developed by the Receiving Party independently and without
reference to Confidential Information received from the Disclosing Party as
evidenced by the Receiving Party’s own written records;


(e)           was disclosed to the Receiving Party pursuant to the last sentence
of Section 9.4(a), solely to the extent used for the purposes described therein;
or


(f)           was disclosed to the Receiving Party for purposes of prosecuting
Intellectual Property rights arising under Section 11.3, solely to the extent
used for the purposes described therein.


12.3         Term of Confidentiality; Safeguarding. Except as otherwise agreed
in writing, during the term of this Agreement and for a period of five (5) years
following the expiration or termination of this Agreement for any reason, the
Receiving Party shall take at least the same measures to protect the
confidentiality of the Disclosing Party’s Confidential Information as it takes
to protect its own proprietary and confidential information of like kind and
sensitivity, but in no event shall the Receiving Party use less than reasonable
care.


12.4         Disclosure Required by Law. In the event that a Receiving Party is
required by applicable law, rule or regulation or by judicial or administrative
process to disclose the Disclosing Party’s Confidential Information, the
Receiving Party will notify the Disclosing Party as promptly as practicable and
allow the Disclosing Party to oppose such process and/or seek protective order
to limit exposure to and dissemination of said Confidential Information. The
Receiving Party will cooperate with the Disclosing Party (at the Disclosing
Party’s expenses) in opposing such process or seeking a protective order. If the
Disclosing Party is unsuccessful, the Receiving Party may disclose the requested
Confidential Information to the minimum extent required by law.


12.5         Publicity. Neither party shall use the name or trademarks of the
other party in any publicity, advertising or in any written, verbal or any other
form of public disclosure without the express written consent of the other
party. Notwithstanding the foregoing, Abbott agrees that it will work in good
faith with NeoGenomics to develop a standard set of talking points about the
nature of this Agreement that NeoGenomics can use to answer investor questions
related to its relationship with Abbott and that once such talking points have
been approved, NeoGenomics will not be required to seek the written consent of
Abbott to utilize such talking points with investors. Abbott further agrees that
it will work with NeoGenomics to develop a mutually acceptable written
description of this Agreement and the relationship with Abbott contemplated by
this Agreement which can be utilized in NeoGenomics’ parent company’s periodic
filings with the SEC, and that once such written description has been approved
by Abbott, NeoGenomics will not need to obtain further approvals from Abbott to
utilize such written description in NeoGenomics’ parent company’s filings with
the SEC, unless there are material changes to such description.

 
 

--------------------------------------------------------------------------------

 

12.6         Existence of the Agreement. The existence of and the relationship
created under this Agreement is confidential and shall be treated as
Confidential Information pursuant to the terms of this Agreement.


12.7         Required Securities Disclosure. Notwithstanding anything to the
contrary in this Agreement, if NeoGenomics is required to file a copy of this
Agreement with the Securities and Exchange Commission, it shall provide Abbott
with as much notice as possible and allow Abbott a reasonable opportunity to
review and comment on any redacted version of this Agreement before it is filed
by NeoGenomics, provided that NeoGenomics will bear the sole responsibility of
ensuring its own compliance with applicable securities laws.


Article 13
 Indemnification And Liability


13.1         Indemnification by Abbott. Abbott will indemnify, defend and hold
harmless NeoGenomics and its Affiliates, employees, officers, directors and
agents (collectively, the “NeoGenomics Indemnitees”) from and against any suit,
proceeding, claim, liability, loss, damage, fines, penalties, costs or expense,
including reasonable attorneys’ fees (collectively, “Losses”) that any of the
NeoGenomics Indemnitees may hereinafter incur, suffer, or be required to pay
arising out of or resulting from: (a) any breach by Abbott of the terms of this
Agreement; or (b) Abbott’s negligence or willful misconduct. The foregoing
indemnity shall not apply to the extent that any Losses arise or result from the
negligence or willful misconduct of the NeoGenomics Indemnitees.


13.2         Indemnification by NeoGenomics. NeoGenomics will indemnify, defend
and hold harmless Abbott and its Affiliates, employees, officers, directors and
agents (collectively, the “Abbott Indemnitees”) from and against any Losses that
any of the Abbott Indemnitees may hereinafter incur, suffer, or be required to
pay arising out of or resulting from: (a) the design, development, validation,
marketing, sale, performance or billing of the Melanoma LDT; (b) any breach by
NeoGenomics of the terms of this Agreement; or (c) NeoGenomics’ negligence or
willful misconduct. The foregoing indemnity shall not apply to the extent that
any Losses arise or result from the negligence or willful misconduct of the
Abbott Indemnitees.


13.3         Cooperation and Notice Requirements. With respect to any claim for
which a party seeks indemnification from the other hereunder, the party seeking
indemnification will: (a) provide prompt notice to the other of the claim for
which indemnification is sought and tender to it the defense of such claim; and
(b) provide reasonable cooperation and assistance to the indemnifying party in
the defense of such claim. Neither party will be bound by any settlement
agreement entered into without such party’s prior written consent, which shall
not be unreasonably withheld.


13.4         Termination of Indemnification Obligations. All obligations for
indemnification on the part of parties hereto shall expire three (3) years from
the date of termination of this Agreement, except with respect to claims already
notified to the other party prior to the end of such three (3) year period.

 
 

--------------------------------------------------------------------------------

 

13.5         Insurance.


(a)           NeoGenomics will obtain and maintain during the term of the
Agreement and for a period of two (2) years after expiration or termination of
this Agreement product liability and general comprehensive liability insurance
covering bodily injury and property damage in an amount of not less than $1.0
million per occurrence and $5.0 million in the aggregate.


(b)           Abbott represents that it is self-insured for product liability
and general liability, and that it has and will maintain such coverage for the
term of this Agreement and for a period of two (2) years after the expiration or
termination of this Agreement. Such self-insurance is in an amount which is
reasonable and customary in the global pharmaceutical and medical products
industry for companies of comparable size and activities.


13.6         Limitation of Liability. In no event shall either party be liable
to the other party for any indirect, incidental, punitive, special, exemplary or
consequential damages, whether based upon a claim or action of contract,
warranty, negligence, strict liability or other tort, a product claim, or
otherwise that arises out of or is related to this Agreement. In addition,
except for liability arising from any intentional breach of this Agreement,
fraud, gross negligence or willful misconduct on the part of Abbott, Abbott’s
maximum liability to NeoGenomics under this Agreement will not exceed
FifteenMillion Dollars ($15,000,000). The forgoing limitations will not apply:
(a) to breaches of the parties’ confidentiality obligations under Article 12; or
(b) where such indirect, incidental, punitive, special, exemplary or
consequential damages are payable to a Third Party and subject to
indemnification pursuant to this Article 13. The allocations of liability in
this paragraph represent the agreed and bargained-for understanding of the
parties and the Purchase Price for the Products reflects such allocations.


Article 14
 Term And Termination


14.1         Term. This Agreement shall become effective on the Effective Date,
and unless sooner terminated in accordance with the terms herein, this Agreement
shall remain in effect until December 31, 2019 (the “Initial Term”). Thereafter
this Agreement shall automatically renew and continue in effect for successive
renewal terms of two (2) years each (each a “Renewal Term”) unless twelve (12)
months prior to the termination of the Initial Term of the Agreement or any
Renewal Term thereof, either party provides written notice to the other party
that it will not renew the Agreement at the end of said Initial Term or Renewal
Term. Notwithstanding the foregoing, Abbott agrees that if NeoGenomics has
continued to meet the threshold for exclusivity defined in Section 3.4(b) for
the Calendar Year immediately preceding the year in which the Initial Term or
any Renewal Term comes due, Abbott will renew this Agreement at the end of the
Initial Term or such Renewal Term, as the case may be, pursuant to this Section
14.1; provided, however, nothing in the section shall obligate Abbott beyond two
(2) renewal terms of two (2) years each.


14.2         Breach. In the event that either party commits a material breach or
default of any of its obligations hereunder (excluding NeoGenomics’ failure to
meet the Annual Forecast), the other party may give the breaching party written
notice of such material breach or default, and shall request that such material
breach or default be cured as soon as reasonably practicable. In the event that
the breach or default is not cured within ninety (90) days after the date of the
non-breaching party’s notice thereof, the non-breaching party may terminate this
Agreement immediately upon written notice to the breaching party.

 
 

--------------------------------------------------------------------------------

 

14.3           Insolvency. Either party may terminate this Agreement on the
liquidation, bankruptcy or insolvency of the other party or the appointment of a
receiver or trustee for the property of the other party, or if the other party
makes an assignment for the benefit of creditors, whether any of the aforesaid
events are the outcome of a voluntary act or otherwise. In the event that a
party files for bankruptcy and such party’s trustee rejects this Agreement, the
other party may elect to retain its rights under this Agreement upon appropriate
written notification to said trustee.


14.4         Change of Control.


(a)           Abbott may terminate this Agreement upon ninety (90) days written
notice to NeoGenomics following a Change of Control involving NeoGenomics (or
its permitted successors or assigns) and any of the companies set forth in
Exhibit I, or their successors or assigns. Abbott’s right to terminate this
Agreement pursuant to this Section 14.4 will continue until the earlier of (i)
five (5) years following a Change of Control involving NeoGenomics (or its
permitted successors or assigns) and any of the companies set forth in Exhibit
I, or their successors or assigns and (ii) the date that is ninety (90) days
after the Abbott IVD is first available for commercial sale in the United
States.


(b)           If Abbott terminates this Agreement pursuant to this Section 14.4,
as NeoGenomics’ sole and exclusive remedy for such termination, Abbott will pay
to NeoGenomics (or its successor) a termination payment equal to the greater of:
(i) all of the reasonable direct costs actually incurred by NeoGenomics (and
subject to verification and audit by Abbott or its independent accounting firm)
in designing, developing, validating, marketing, and performing the Melanoma LDT
through the date of termination, not to exceed Seven Million Five Hundred
Thousand Dollars ($7,500,000); or (ii) the sum of:


 
(A)
two and three tenths (2.3) multiplied by the Unaudited Revenue realized by
NeoGenomics for the twelve (12) month period immediately preceding the effective
date of the Change of Control (the “Change of Control Base Revenue Amount”);
plus



 
(B)
one and five tenths (1.5) multiplied by an amount equal to: (1) the Unaudited
Revenue realized by NeoGenomics and/or NeoGenomics’ successor or acquirer, as
the case may be, for the twelve (12) month period immediately preceding the date
on which Abbott elects to terminate this Agreement pursuant to this Section 14.4
(the “Termination Date Revenue Amount”), less (2) the Change of Control Base
Revenue Amount.



(c)           Notwithstanding the foregoing, if the Termination Date Revenue
Amount is less than the Change of Control Base Revenue Amount, then the
termination payment payable by Abbott pursuant to this Section 14.4 shall be an
amount equal to two and three tenths (2.3) multiplied by the Termination Date
Revenue Amount.

 
 

--------------------------------------------------------------------------------

 

(d)           If Abbott terminates this Agreement and pays the foregoing
termination payment, within thirty (30) days thereafter, NeoGenomics will
transfer to Abbott all of the dedicated equipment (i.e., greater than fifty
percent (50%) usage), supplies, customer lists, sales aids, marketing materials
and other relevant sales, marketing and promotional materials related to the
Melanoma LDT, and Abbott will have the right (but not the obligation) to hire
any of NeoGenomics’ salespeople who are dedicated (on a full time equivalent
basis) to promoting and selling the Melanoma LDT. If a Change of Control does
not involve any of the companies set forth in Exhibit I, then this Agreement
will continue in full force and effect and be binding upon Abbott and
NeoGenomics (or its successor in interest following the Change of Control) in
accordance with its terms. If a Change of Control involves any of the companies
set forth in Exhibit I, but Abbott elects not to terminate this Agreement
pursuant to this Section 14.4, then this Agreement will continue in full force
and effect and be binding upon Abbott and NeoGenomics (or its successor in
interest following the Change of Control) in accordance with its terms;
provided, however, that in such event, NeoGenomics (or its successor) will no
longer have the rights, and Abbott will no longer have the obligations, set
forth in Section 9.5, except to the extent that NeoGenomics exercised such
rights and Abbott’s obligations accrued under such sections prior to termination
pursuant to this Section 14.4.


14.5         Change in Law. If, in the reasonable opinion of Abbott’s legal
counsel (taking into account all of Abbott’s and its Affiliates’ various
businesses and the legal and regulatory risks facing such businesses), there is
a change in applicable law (whether by statute, regulation, judicial or
administrative decision, informal policy guidance, warning letters or otherwise)
that prohibits the manufacture, marketing, promotion or sale of the Products or
the design, development, validation, marketing, performance or sale of the
Melanoma LDT or LDTs in general and NeoGenomics has received an opinion of
Abbott’s counsel that the manufacture, marketing, promotion or sale of the
Products or the design, development, validation, marketing, performance or sale
of the Melanoma LDT or LDTs are prohibited, then Abbott and NeoGenomics will
negotiate in good faith to amend this Agreement to reflect the anticipated
impact of such events; provided, however, that if the parties are unable to
reach agreement regarding such an amendment within ninety (90) days of good
faith negotiations, Abbott will have the right to terminate this Agreement upon
written notice to NeoGenomics.


14.6         Force Majeure. Either party may terminate this Agreement upon
written notice to the other party if the other party’s performance of its
obligations hereunder is prevented for more than one hundred eighty (180) days
due to a force majeure condition, as further described in Section 15.1.


14.7         IVD Agreement. This Agreement will terminate automatically on the
date that the IVD Agreement is executed between the parties.


14.8         Other Provisions. In addition to the termination provisions set
forth in this Article 14, this Agreement may be terminated in accordance with
any other provision hereof that expressly gives either party a right to
terminate.


14.9         Post Termination. Following the expiration or termination of this
Agreement according to its terms (unless terminated automatically pursuant to
Section 14.7 or by Abbott pursuant to Section 14.2, 14.3 or 14.4), Abbott and
NeoGenomics agree to use commercially reasonable efforts to ensure that
NeoGenomics can continue to meet its customers’ requirements for the Melanoma
LDT.

 
 

--------------------------------------------------------------------------------

 

14.10       Survival. Termination of this Agreement shall not relieve either
party of any obligations accrued prior to termination. Articles 1, 10, 11, 12,
13, 14 and 15, and Sections 3.5, 7.6 (subject to the time periods contained
therein), 7.7, 8.1, 8.3 and 9.3 shall survive termination or expiration of this
Agreement for any reason.


Article 15
Miscellaneous


15.1         Force Majeure. Neither party shall be liable to the other party for
damages or losses on account of failure of performance (other than a failure to
make payments when due) if such failure is occasioned by government action, war,
terrorism, fire, explosion, flood, epidemic, strike, lockout, embargo, shortage
of materials or utilities, vendor failure to supply, act of God or any other
cause beyond the affected party’s reasonable control, provided that the affected
party uses commercially reasonable efforts to avoid the force majeure condition
and to remedy the condition as quickly as possible. The affected party will give
the other party prompt written notice of the occurrence of any force majeure
condition, the nature thereof, and the extent to which the affected party will
be unable to perform its obligations under this Agreement. Such excuse will
continue as long as the force majeure condition continues. Upon cessation of
such condition, the affected party will promptly resume performance under this
Agreement.


15.2         Assignment. This Agreement shall inure to the benefit of and be
binding upon and enforceable by the parties and their successors and permitted
assigns. However, neither party may assign or delegate any of its rights or
obligations under this Agreement without the prior written consent of the other
party, which will not be unreasonably withheld. Notwithstanding the foregoing,
without the other party’s consent: (a) either party may assign or delegate its
rights or obligations, in whole or in part, to one or more Affiliates of such
party, provided that such assignment will not relieve the assigning party of any
obligations under this Agreement; and (b) either party may assign or delegate
its rights or obligations, in whole but not in part, under this Agreement to a
Third Party in connection with a Change of Control, subject to Section 14.4.


15.3         Waiver. Any waiver by either party of a breach or a default of any
provision of this Agreement by the other party must be in writing and will not
be construed as a waiver of any succeeding breach of the same or any other
provision, nor shall any delay or omission on the part of either party to
exercise or avail itself of any right, power or privilege that it has or may
have hereunder operate as a waiver of any right, power or privilege by such
party.


15.4         Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.


15.5         Independent Contractors. The parties are independent contractors
and nothing in this Agreement is intended to, or shall be construed to,
constitute a partnership, joint venture or agency relationship between the
parties. Neither party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other party.
All persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.

 
 

--------------------------------------------------------------------------------

 

15.6         Entire Agreement. This Agreement, together with any exhibits
hereto, constitutes the entire agreement between the parties relating to the
subject matter hereof and all previous agreements or arrangements between the
parties, written or oral, relating to the subject matter hereof are superseded.


15.7         Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement will be binding unless made in writing and signed
by the parties.


15.8         Compliance with Law. In performing this Agreement, each party shall
comply with all applicable laws, rules and regulations and shall not be required
to perform or omit to perform any act required or permitted under this Agreement
if such performance or omission would violate the provisions of any such law,
rule or regulation.


15.9         Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.


15.10       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its
conflicts of laws principles.


15.11       Alternative Dispute Resolution. The parties agree that any dispute
that arises in connection with this Agreement shall be settled by binding
Alternative Dispute Resolution in the manner described in Exhibit J.


15.12       Notices. All notices required or permitted under this Agreement must
be in writing and sent to the address or facsimile number identified below.
Notices must be given: (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under (c) or (d);
(c) by prepaid certified or registered mail, return receipt requested; or (d) by
prepaid reputable overnight delivery service. Notices will be effective upon
receipt. Either party may change its notice address by providing the other party
written notice of such change. Notices shall be delivered as follows:


If to Abbott:
Abbott Molecular Inc.
 
Attention: Senior Director, Business Development & Licensing
 
1300 East Touhy Avenue
 
Des Plaines, Illinois 60018-3315
 
Fax: (224) 361-7054
   
with a copy to:
Abbott Laboratories
 
Attention: DVP, Commercial Legal Operations
 
100 Abbott Park Road
 
Dept. 32MP, Bldg. AP6A-2
 
Abbott Park, Illinois 60064-6049
 
Fax: (847) 938-1206
   
If to NeoGenomics:
NeoGenomics Laboratories, Inc.
 
Attention: Robert Gasparini, President
 
12707 Commonwealth Drive, Suite 9
 
Fort Myers, Florida 33913
 
Fax: (239) 768-0711


 
 

--------------------------------------------------------------------------------

 


copy to:
K&L Gates LLP
 
Attention: Clayton E. Parker, Esq.
 
200 South Biscayne Boulevard, Suite 3900
 
Miami, Florida 33131-2399
 
Fax: (305) 358-7095



15.13       Expenses. All costs and expenses incurred with connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
which shall have incurred the same, and the other party shall no liability
thereto.


15.14       Headings. The titles of the Articles and Sections contained in this
Agreement are for convenience only and shall not be considered in construing
this Agreement.


*     *     *


Signature page follows.

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Agreement to be executed as of
the Effective Date.


Abbott Molecular Inc.
   
NeoGenomics Laboratories, Inc.
         
By:
/s/ Stafford O’Kelly
 
By:
/s/Douglas M. VanOort
 
Stafford O’Kelly
   
Douglas VanOort
 
President
   
Chairman and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 